              Case 1:19-cr-00463-DLC Document 66
                                              65 Filed 07/29/20
                                                       07/28/20 Page 1 of 1
                                            U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       July 28, 2020

BY ECF

Honorable Denise L. Cote
United States District Judge
                                                                MEMO ENDORSED
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:      United States v. Jose Baez, S2 19 Cr. 463 (DLC)

Dear Judge Cote:

        The Government writes, with consent of counsel for the defendant in the above-captioned
matter (the “defendant”), to request that the Court modify the terms of the defendant’s bond. At the
defendant’s presentment and arraignment on July 14, 2020, the Honorable Robert W. Lehrburger,
United States Magistrate Judge, released the defendant on a $100,000 personal recognizance bond
(the “Bond”), to be co-signed by two financially responsible persons as well as the defendant’s mother
for moral suasion. The defendant was released on his own signature, with the remaining conditions
to be met by today. Counsel for the defendant has informed the Government that the defendant’s
mother will be unable to sign the Bond, but has provided a third financially responsible person to sign
in her place. The Government agrees that his is an adequate substitute, and accordingly respectfully
requests that the Bond be amended to remove the condition that the defendant’s mother sign for moral
suasion, and to add as a condition that a third financially responsible person co-sign the Bond. The
Government further requests that the third co-signer have until Friday, July 31, 2020, to sign the
Bond.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney

                                              By:      /s/
                                                    Stephanie Lake / Sheb Swett / Aline Flodr
                                                    Assistant United States Attorneys
                                                    (212) 637-1066 / 6522 / 1110

cc: All counsel (by ECF)                     The Government's request to modify the terms of
                                             the defendant's bond is granted. 7.29.2020.
